 ELECTRICAL WORKERS IBEW LOCAL 332 (W.S.B. ELECTRIC)International Brotherhood of Electrical Workers,Local 332 and W.S.B. Electric, Inc. Cases 32-CC-667 and 32-CC-67427 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 2 September 1983 Administrative Law JudgeEarldean V.S. Robbins issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, InternationalBrotherhood of Electrical Workers, Local 332, SanJose, California, its officers, agents, and representa-tives, shall take the action set forth in the Order.'In adopting the judge's finding that the Respondent's picketing on 30December 1982 was unlawful we rely on the fact that such picketing waslocated at the valid separate gate reserved for neutrals. Therefore we findit unnecessary to pass on the judge's alternative theory that the Respond-ent failed to take reasonable steps to prevent picketing after it was in-formed that W.S.B. Electric was no longer at the site.We note that no exceptions were filed to the allegations dismissed bythe judge.DECISIONSTATEMENT OF THE CASEEARLDEAN V.S. ROBBINS, Administrative Law Judge.This case was heard before me on June 23, 1983. Thecharge in Case 32-CC-667 was filed by W.S.B. Electric,Inc., herein called W.S.B., and served on InternationalBrotherhood of Electrical Workers, Local 332, hereincalled the Respondent, on December 29, 1982. Thecharge in Case 32-CC-674 was filed by W.S.B. andserved on the Respondent on January 21, 1983. The con-solidated complaint herein issued on January 28, 1983, al-leging that the Respondent violated Section 8(b)(4)(i)and (ii)(B) of the National Labor Relations Act, asamended, herein called the Act. The principal issueherein is whether, in a common situs situation, the neu-trality of a gate set aside for neutral contractors was suf-ficiently breached so as to justify the Respondent's subse-quent picketing of said gate.269 NLRB No. 81On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the parties, I make the followingFINDINGS OF FACT1. JURISDICTIONAt all times material herein, Nielsen, Vasko and Earl,herein called NVE, has been a general contractor at acommercial construction project for the SunnyvaleWater Pollution Control Plant, herein called the jobsite.At all times material herein, W.S.B., and Meddco MetalCo., herein called Meddco, have been engaged as sub-contractors by NVE at the jobsite.W.S.B. is now, and has been at all times materialherein, a California corporation with an office and placeof business located in Oakland, California, where it is en-gaged in business as an electrical contractor in the build-ing and construction industry. During the 12 months pre-ceding the issuance of the complaint herein, W.S.B., inthe course and conduct of said business operations, pur-chased and received goods valued in excess of $50,000from sellers or suppliers located within the State of Cali-fornia, which sellers or suppliers received such goods insubstantially the same form directly from outside theState of California.The complaint alleges, and I find, that W.S.B. is, andat all times material herein has been, a person and em-ployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(1), (2), (6),and (7) of the Act; and NVE and Meddco each is now,and at all times material herein has been, a person en-gaged in commerce or in the industry affecting com-merce within the meaning of Section 2(1), (6), and (7) ofthe Act.II. LABOR ORGANIZATIONThe complaint alleges, the Respondent admits, and Ifind that the Respondent is now, and at all times materialherein has been, a labor organization within the meaningof Section 2(5) of the Act.Ili. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe facts are generally undisputed. The jobsite hereininvolves an addition to an existing water pollution con-trol facility. NVE is one of three general contractors in-volved in this project. As well as coordinating the workof its subcontractors at the jobsite, NVE also performsthe concrete and rough carpentry portions of the job.NVE has several subcontractors including W.S.B., anonunion electrical subcontractor. The Respondentadmits that it had no dispute with any contractor at thejobsite other than W.S.B.At some point prior to September 29, 1982, the Re-spondent determined that W.S.B. was not paying its em-ployees the area wage and benefits standards and, on417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 29, 1982,1 notified W.S.B. by mailgram of itsintent to picket W.S.B. to publicize its failure to meetarea standards. On October 6, the Respondent com-menced picketing the jobsite at the corner of Borregasand Caribbean Avenues. On October 7 NVE establisheda reserve gate system. A gate was reserved for the exclu-sive use of W.S.B., its employees, and suppliers on Bor-regas Avenue north of Carribean Avenue, herein calledW.S.B. gate B. A separate gate was reserved for NVEand other neutral subcontractors at the corner of Borre-gas Avenue and Carl Road, herein called NVE gate A.It is undisputed that the gates were properly posted.Picketing continued at the W.S.B. gate without incident,as to use of the gates, until December 27. The matterherein involves incidents which occurred on December27-30 and on January 20.The factual circumstances of what occurred on thosedates are largely undisputed. The parties stipulated thaton December 27, 1982, Henry Pearson and Al Guzemancommenced picketing at the W.S.B. gate, at 6 a.m. At6:45 a.m., a W.S.B. employee on a black Honda motor-cycle approached W.S.B. gate and determined that itwas locked, whereupon he proceeded down the road tothe NVE gate A and entered the jobsite through thatgate.2At 8:15 a.m., Henry Pearson and Jim Evans, theRespondent's business representative in charge of thepicketing at the jobsite, drove onto the jobsite and ob-served the same black Honda motorcycle parked inW.S.B.'s lot on the jobsite. At 8:30 a.m., Jim Evans di-rected the pickets to move to the NVE gate A.3Al Gu-zeman remained at the W.S.B. gate B as an observer. Atapproximately 10:30 a.m., Jim Evans and Henry Pearsonagain entered the jobsite and determined that the Hondamotorcylce was gone from the W.S.B. parking lot. How-ever, it had not exited through the W.S.B. gate. Thepicketing continued at the NVE gate A from 8:30 a.m.until 3:30 p.m. that day, with picket signs which read:AFL-CIOPICKETSANCTIONED BYSANTA CLARA, SAN BENITO ANDSANTA CRUZ COUNTIESBUILDING TRADES COUNCILWSB ELECTRICDOES NOT OBSERVE WAGES, FRINGEBENEFITSAND WORKING CONDITIONS ENJOYED INTHISAREA BY ELECTRICIANSI.B.E.W. 3324On the afternoon of December 27, NVE sent a mail-gram which was received by the Respondent at 5:15p.m., the body of which reads:RE SUNNYVALE WATER POLLUTION CON-TROL PLANTEFFECTIVE AT STARTING TIME ON TUES-DAY, DECEMBER 28, 1982 A DUAL GATEENTRANCE SYSTEM HAS BEEN RE-ESTAB-LISHED AT OUR PROJECT REFERENCEDABOVE LOCATED AT CARIBBEAN DRIVEAND BORREGAS AVENUE.GATE "A" [the NVE gate A] FOR THE EX-CLUSIVE USE OF EMPLOYEES, SUBCON-TRACTORS AND MATERIAL SUPPLIERS OFNIELSEN VASKO AND EARL IS ALONGBORREGAS AVENUE AT THE INTERSEC-TION OF CARL ROAD.GATE "B" [the W.S.B. gate B] FOR THE EX-CLUSIVE USE OF THE EMPLOYEES ANDMATERIAL SUPPLIERS OF WSB ELECTRICIS ON THE EAST SIDE OF BORREGASAVENUE AT THE GRAVEL ROAD JUSTNORTH OF CARIBBEAN AVENUE.FAILURE ON YOUR PART TO LIMIT PICK-ETING TO THAT ENTRANCE WILL CAUSENIELSEN VASKO AND EARL TO PURSUEITS RIGHTS TO THE FULLEST EXTENTPERMITTED BY LAW THROUGH THE NA-TIONAL LABOR RELATIONS BOARD.On December 28, 1982, Al Guzman and Henry Pear-son started picketing on NVE gate A at 6 a.m. At 6:45a.m., Jim Evans moved them back to W.S.B. gate B. At10:55 a.m., Guzman and Pearson observed a Viking ship-ping truck enter the jobsite through W.S.B. gate B andthe W.S.B. employees unloading electrical materials fromthe Viking truck. The truck then exited the jobsite at11:35 a.m. through NVE gate A. The same truck thenproceeded to the W.S.B. gate B, whereupon the truck-driver told Guzman and Pearson that he had made deliv-eries to W.S.B. At 2:30 p.m., Jim Evans told the picketsto move to the NVE gate, where they stayed until 4p.m.All dates herein in September through December will be in 1982 andin January will be in 1983 unless otherwise indicated.2 The parties stipulated that if called to testify, they would testify thatthe employee had been transferred from the jobsite to another work loca-tion, had entered the jobsite to obtain his tools, and that he left the job-site before 10:30 a.m.I Evans testified that upon observing the motorcycle in the W.S.B.yard on the jobsite, he determined that the reserve gate had been violat-ed.I The parites stipulated that the same language appeared on the picketsigns used on December 27-30 and January 20.418 ELECTRICAL WORKERS IBEW LOCAL 332 (W.S.B. ELECTRIC)Shortly after the pickets left for the day, NVE sent theRespondent a mailgram, the body of which reads:EFFECTIVE AT STARTING TIME ONWEDNESDAY DECEMBER 29, 1982 A DUALGATE ENTRANCE SYSTEM HAS BEEN RE-ESTABLISHED AT OUR PROJECT REFER-ENCED ABOVE LOCATED AT CARIBBEANDRIVE AND BORREGAS AVENUE.GATE "A" [the NVE gate A] FOR THE EX-CLUSIVE USE OF EMPLOYEES SUBCON-TRACTORS AND MATERIAL SUPPLIERS OFNIELSEN VASKO AND EARL IS ALONGBORREGAS AVENUE AT THE INTERSEC-TION OF CARL ROAD.GATE "B" [the W.S.B. gate B] FOR THE EX-CLUSIVE USE OF THE EMPLOYEES ANDMATERIAL SUPPLIERS OF WSB ELECTRICIS ON THE EAST SIDE OF BORREGASAVENUE AT THE GRAVEL ROAD JUSTNORTH OF CARIBBEAN AVENUE.FAILURE ON YOUR PART TO LIMIT PICK-ETING TO THAT ENTRANCE WILL CAUSENIELSEN VASKO AND EARL TO PURSUEITS RIGHTS TO THE FULLEST EXTENTPERMITTED BY LAW THROUGH THE NA-TIONAL LABOR RELATIONS BOARD.On December 29, the Respondent continued to picketto NVE gate. At 12:08 p.m. on December 29, the Re-spondent sent a mailgram to NVE, the body of whichreads:WSB AND THEIR SUPPLIERS HAVE VIO-LATED THE DUAL GATE SYSTEM YOU ES-TABLISHED AT THE SUNNYVALE WATERPOLLUTION CONTROL PLANT ON TWODIFFERENT OCCASIONS THIS WEEK: 6:45AM ON DECEMBER 27, 1982, AND 11:35 AMON DECEMBER 28, 1982. WE FEEL THATYOUR DUAL GATE SYSTEM IS NO LONGERVALID. THEREFORE, IBEW LOCAL 332WILL PICKET ACCORDINGLY.At 4:17 p.m. on December 29, a mailgram was deliv-ered to the Respondent from NVE, the body of whichreads:BE ADVISED THAT YOUR PICKETING ATTHE NIELSEN-VASCO WASTE WATERTREATMENT PLANT IN SUNNYVALE IS IL-LEGAL. WSB ELECTRIC IS NOT PERFORM-ING WORK OR RECEIVING SUPPLIES ATTHE JOBSITE ON THIS DATE AND WILLNOT BE ON THE SITE UNTIL FURTHERNOTICE. IN ADDITION, ALL PERSONNELAND SUPPLIERS OF WSB HAVE BEENREINSTRUCTED TO USE GATE B [the W.S.B.gate B] ONLY WHEN THEY ARE AT THEJOB. SINCE THE RESERVED GATES ARERE-ESTABLISHED AND SINCE WSB IS NOTON THE JOBSITE, YOUR CONTINUED PICK-ETING AT GATE A [the NVE gate] IS ALSOILLEGAL. CHARGES HAVE BEEN FILEDWITH THE NLRB.Evans testified that until he personally received NVE'smailgram on the morning of December 30, he had noknowledge that W.S.B. was not on the jobsite on De-cember 29. According to him, as soon as possible, hedrove to the jobsite and instructed picket Henry Pearsonto observe only and to remove the picket signs; where-upon, about 9:30 a.m., Pearson placed the picket signs inhis truck so they were not visible.5It is undisputed that it cannot always readily be deter-mined from the gate whether W.S.B. is on the jobsite. Itis also undisputed that the December 29 telegram wasthe first notification, either in writing or orally, to theUnion that W.S.B. would not be on the jobsite. It is fur-ther undisputed that on December 29 NVE had tocancel a delivery of concrete because the NVE gate Awas being picketed.Evans testified that on January 18 John Stone, whowas picketing at the W.S.B. gate B that day along withPearson and Al Fuentes, informed him that he saw aW.S.B. employee exit out of the W.S.B. gate, drive up tothe NVE gate, get out of his truck, and enter throughNVE gate A, and then exit through the NVE gate a ap-proximately 30 minutes later. Nevertheless, Evans didnot instruct the pickets to commence picketing NVEgate A since he had been informed that some pollutionsof a reserved gate system might be considered incidental.In order to accommodate a delivery of equipment thatwas too large for the access road at W.S.B. gate B, NVEmade arrangements with Boutiff, another general con-tractor on the jobsite, for W.S.B. to share a common pri-mary gate with Boutiff for I day, January 20. On Janu-ary 18, NVE sent a mailgram to the Respondent, thebody of which reads:GENTLEMEN, WSB ELECTRIC INC ITS SUP-PLIERS SUBCONTRACTING AND EMPLOY-EES WILL BE USING A SECOND RESERVEGATE IN ADDITION TO THAT ALREADYESTABLISHED ON THURSDAY JANUARY20, 1983. THIS SECOND GATE IS LOCATEDON THE LEFT SIDE OF DORRAGES [sic]AVENUE BETWEEN THE CARL SWENSENCOMPANY GATE AND THE NIELSENVASKO AND EARLY COMPANY GATE.On January 20, W.S.B. sent a telephone to the Respond-ent, the body of which reads:THE SECOND RESERVE GATE USED BYWSB ELECTRIC AS REFERRED TO IN OURTELEGRAM OF JANUARY 18, 1983 WILLONLY BE USED ON JANUARY 20, 1983. WEa Gary Mattern, NVE project superintendent at the jobsite, testifiedthat during the early afternoon that day he saw picket signs standing in aflatbed truck. The record does not indicate whether the legend on thesigns was visible. Mattern further testified that after 9:30 a.m., when theRespondent's observer was stationed at the NVE gate A, a truck wasparked near the NVE gate, alongside Borregas Avenue, with a picketsign placed on its bumper.419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWILL BE USING ONLY THE ORIGINALLYESTABLISHED RESERVE GATE BEYONDTHAT DATE UNTIL FURTHER NOTICE.On the evening of January 19, Evans informed Pear-son that the gate system had been changed and instruct-ed him not to commence picketing until Evans arrivedon the jobsite. Evans arrived at the jobsite on January 20at 6:15 a.m. and gave the pickets instructions regardingthe picketing of the Boutiff gate 1, which is locatedabout 1 foot to the left of NVE gate A. The access roadto the NVE gate A is paved. Access to the Boutiff gate1 is unpaved. It is undisputed that on January 20 theaccess road to the Boutiff gate 1 was muddy, with a lotof puddles. According to Evans, he instructed the pick-ets not to walk across the NVE gate, but to stay on thepavement to the left of that gate, walking parallel withBorregas Avenue.Gary Mattern, the project superintendent for NVE,testified that when he arrived at the jobsite between 6:30and 7 a.m. on January 20 he observed the pickets gener-ally picketing the Boutiff gate but encroaching across ap-proximately one-third of the access to NVE gate A andturning around and walking back across the NVE gateA. He asked the picket if they were picketing NVE gateA. After they informed him they were not doing so, heerected a wooden rail running for 8 or 10 feet parallel toBorregas Avenue between the Boutiff gate No. I andNVE gate A. The gates are no more than a foot apart.Notwithstanding this barrier, according to Mattern, thepickets walked around in front of the rail barrier ontoBorregas Avenue in front of NVE gate A. Matternadmits that they did not come out very far in front ofNVE gate A but testified that if someone were drivinginto the NVE gate, the pickets would take their picketsigns and hold them straight out from the body at a 45-degree angle out into Borregas Avenue, the access roadto NVE gate A. According to Mattern, they were get-ting up to 6 to 8 feet in front of NVE gate A.Mattern further testified that when he was erecting thebarrier, Evans came up to him and inquired what he wasdoing. Mattern said he was nailing up the barrier to dis-tinguish between the Boutiff gate 1 and NVE gate A be-cause the pickets seemed to be confused as to where onestopped and the other started. Evans said something indi-cating that it was muddy and further said that someonefrom W.S.B. had already contaminated the gate and thatif he felt like it he could even picket at NVE gate A.Mattern said, "I don't believe W.S.B. came through thisgate." Evans asked, "are you calling me a liar." Matternsaid, "No, I am not calling you a liar but if W.S.B. hadcome through this gate, you would be picketing bothgates." Evans said something indicating that he wouldgive them the benefit of the doubt.Evans testified that when Mattern was erecting thebarrier, Mattern said the pickets were violating NVEgate A. Evans denied this, stating that it was muddy.Evans told Mattern that a tan Mazda coupe had gonethrough NVE gate A that day and that when Evanswalked back to the W.S.B. yard to check, the tan Mazdawas there and was fairly clean and free of mud. Matternsaid this was not true, that if it were true, Evans wouldbe picketing NVE gate A. Evans said he did not chooseto picket NVE gate A at that time. Mattern said thepickets were violating the gate. Evans said they werenot, that they were walking as close as they could andremain out of the mud. Later that day, a foreman for oneof NVE's other subcontractors parked his truck andqueried Evans as to what they were doing. He later re-turned with Mattern and asked Evans, in his presence,which gate the Union was picketing. When Evans re-plied that they were picketing Boutiff gate I, Matternasked if the Union were picketing NVE gate A. Evanssaid no, and Mattern and the foreman left.Mattern testified that he does not recall a conversationwith Evans on January 20 in which Evans said theywould be picketing along the pavement closest to themud. He does vaguely recall having a conversation withone of the pickets about them walking out onto BorregasAvenue, picketing NVE gate A, during which one of thepickets said, "It's muddy over there." He further testifiedthat he did check with the W.S.B. foreman about the tanMazda and the foreman said that they had not enteredthrough Gate A and showed him the tracks where theyhad come through the mud.Pearson testified that on January 20 he held his picketsign on his shoulder and he does not recall at any timeon that day holding a picket sign vertically out acrossBorregas Avenue. He also testified that when Matternwas erecting the barrier, he told the pickets he wantedthem to picket across by the mud and keep away fromNVE gate A. Mattern said they could picket up to thebarrier. Thereafter, according to Pearson, they picketedback and forth in a line parallel to Borregas, extendingabout 20 or 25 feet from the end of the barrier. Pearsonalso testified that at some point during the day he ob-tained some boards which he placed across the mudfrom the barrier to the sign at the Boutiff gate and thepickets walked on those planks.According to Pearson, when they commenced picket-ing that day, Evans instructed them to walk on the edgeof the pavement and to stay as close to the mud side aspossible. He admits that on occasion when pickets met intheir patrolling, one would have to step out onto Borre-gas Avenue. Pearson further testified that when he wason duty at the Boutiff gate 1 oh January 20 he observeda tan Mazda driven by a W.S.B. electrician enter NVEgate A, and he so informed Evans.Stone testified that on January 20 he was under specif-ic directions from Evans as to where to picket, that theywere directed to picket from the rail barrier out parallelwith Borregas Avenue, and that they were specificallyinstructed not to picket in front of gate A. He also deniesthat he ever held his picket sign straight out across Bor-regas Avenue. He admits, as did Pearson, that he did tiea picket sign to the rail barrier but that Mattern told himto remove it since it was facing the street. Whereupon,he changed the sign so that it was not facing BorregasAvenue but was horizontal to the street so that the signcould be read by someone coming down the street goingtowards the jobsite. He also admits that in order to turnaround the pickets had to walk on Borregas Avenue inorder to stay out of the mud.420 ELECTRICAL WORKERS IBEW LOCAL 332 (W.S.B. ELECTRIC)CONCLUSIONSSection 8(b)(4)(i) and (ii)(B) states in pertinent partthat it is an unfair labor practice for a labor organizationor its agents:(i) ...to induce or encourage any individual em-ployed by any person ... to engage in a strike ...or (ii) to threaten, coerce, or restrain any person·..where in either case an object there of is:(B) forcing or requiring any person ...to ceasedoing business with any other person ...Provided,That nothing contained in this clause (B) shall beconstrued to make unlawful, any ...primary pick-eting.These provisions implement "the dual Congressionalobjectives of preserving the right of labor organizationsto bring pressure to bear on offending employers in pri-mary labor disputes and of shielding unoffending em-ployers and others from pressures in controversies nottheir own." NLRB v. Denver Building Trades Council,341 U.S. 675, 692 (1951); see National Woodwork Manu-facturers v. NLRB, 386 U.S. 612, 620-627 (1967).Thus, a union picketing at a "common situs," whereboth the primary and neutral secondary employers areworking is obligated to make every reasonable effort tominimize the impact of its picketing on neutral employ-ers. NLRB v. Electrical Workers IBEW Local 429, 425F.2d 385, 391 (6th Cir. 1970), Teamsters Local 126 (ReadyMix Concrete), 200 NLRB 253, 256 (1972). In distinguish-ing between legitimate primary activity and banned sec-ondary activity at a common situs, the Board in SailorsUnion (Moore Dry Dock), 92 NLRB 547, 549 (1950), hasarticulated the following criteria:[P]icketing ...is primary if it meets the followingconditions: (a) The picketing is strictly limited totimes when the situs of the dispute is located on thesecondary employer's premises; (b) at the time ofthe picketing the primary employer is engaged in inits normal business on the situs; (c) the picketing islimited to places reasonably close to the location ofthe situs; and (d) the picketing discloses clearly thatthe dispute is with the primary employer.However, these criteria may not be applied in a mecha-nistic fashion so as to establish per se violations. Ratherthey are to be used as evidentiary aids in determining thetrue object of picketing. Thus, failure to comply withany one of the Moore Dry Dock criteria creates a strong,though rebuttable, presumption that the picketing had anunlawful secondary purpose. Ramey Construction Co. v.Painters Local 544, 472 F.2d 1127, 1132 (5th Cir. 1972);NLRB v. Northern California District (Joseph's Landscap-ing), 389 F.2d 721, 725 (9th Cir. 1968), enfg. 154 NLRB1384 (1965).In minimizing the impact of picketing on neutral em-ployees in a common situs construction project, the situsof a union's dispute with a primary employer may be lo-calized by the establishment of a separate gate or en-trance reserved for the exclusive use of the employeesand suppliers of the primary employer. Picketing notconfined to an area reasonably close to such reservedgate is considered to be in pursuance of unlawful second-ary objectives. Carpenters Local 470 v. NLRB, 564 F.2d1360, 1363 (9th Cir. 1977); enfd. sub nom. NLRB v.Nashville Building Trades Council, 383 F.2d 562, 564-565(6th Cir, 1967); Building Trades Council New Orleans, 155NLRB 319, 326 (1965), enfd. sub nom. Markwell &Hartz, Inc. v. NLRB, 387 F.2d 79, 81 (5th Cir. 1967),cert. denied 391 U.S. 914 (1968).A reserved gate system may be voted by use of the re-served neutral gate by the primary employer or its sup-pliers. Thus, frequent breach of the neutrality of such areserved gate will justify picketing of the neutral gate.Electrical Workers IBEW Local 323 (J.F. Hoff ElectricCo.), 241 NLRB 694 (1979). However, "isolated occur-rences" which do not establish "a pattern of destruction"of the reserved gate system do not justify picketing at aneutral gate. Plumbers Local 48 (Calvert General Contrac-tors), 249 NLRB 1183 fn. 2 (1980): Electrical WorkersIBEW Local (Kelley Electric), 216 NLRB 149 (1975).Further, once breached, a neutral reserved gate may bereestablished so that the gate may "still be protectedfrom secondary picketing so long as the revised system ishonored and the labor organization involved is notifiedof the revision." Carpenters Local 470 (Mueller-Anderson),224 NLRB 315, 316 (1976).The Respondent contends that NVE lost its neutralstatus by supplying employees to work on a W.S.B. com-pressor doing demolition work normally performed byW.S.B. employees and that, therefore, picketing of NVEgate A all times herein was lawful. The use of commonequipment is insufficient by itself to establish an ally rela-tionship. It is uncontradicted on the records that NVEwas using the compressor to perform some demolitionwork pursuant to its agreement with W.S.B. and that thistype of arrangement was not unusual in the constructionindustry. There is no evidence that W.S.B. ever contract-ed to perform this work. Thus, it cannot be concludedthat NVE was performing the struck work of W.S.B.Further, NVE and W.S.B. have no common ownershipor management. In these circumstances, I find that therecord does not support a conclusion that an ally rela-tionship existed between NVE and W.S.B. SacramentoArea District Council, 244 NLRB 890 (1979). Thus, thecritical issue here is whether the Respondent's picketingwas designed to enmesh NVE and other neutrals into itscontroversy with W.S.B.Applying the principles outlined above to the circum-stances herein, I find that a pattern of destruction of thereserved gate system which would justify picketing theneutral gate was not established either separately or col-lectively by (1) the December 27 incident when a W.S.B.employee, who had been transferred to another location,upon determining that W.S.B. gate B was locked, en-tered the jobsite to pick up his tools or (2) the single in-cident on December 28 of W.S.B. supplier, who hadproperly entered through W.S.B. gate B, exiting throughNVE gate A. Accordingly, I find that by picketing NVEgate A, the Respondent engaged in unlawful secondarypicketing on December 27, 28, 29, and 30.421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel argues that the picketing of De-cember 29 and 30 was also unlawful because W.S.B. wasnot working at the jobsite. I find no merit in this argu-ment as to December 29. The Respondent was not noti-fied of W.S.B.'s absence from the jobsite until 4:17 p.m.on December 29 and there is no evidence in the recordto support a conclusion that the pickets should have beenable to observe such absence. However, the picketingcontinued on December 30. The fact that Evans may nothave personally learned of the December 20 mailgramuntil the morning of December 30 did not relieve theRespondent of its obligation not to picket when W.S.B.was not working at the jobsite. Accordingly, I find thatthe December 30 picketing was also unlawful becausethe primary employer was not engaged in its normalbusiness on the jobsite and the Respondent had knowl-edge of that fact yet failed to take reasonable steps priorto the commencement of picketing on that day to notifyPearson not to picket.The General Counsel argues that on January 20, theRespondent refused to confine its picketing to Boutiffgate 1, but also picketed NVE gate A by walking about"one-third" of the way across Borregas Avenue, the en-trance to NVE gate A, and waving their signs at vehi-cles approaching NVE gate A. I do not credit Matternthat when trucks approached, the pickets would reachtheir signs out into Borregas Avenue. In this regard,both Pearson and Stone denied that they waved picketsigns in front of NVE gate A. Mattern first testified "ifsomebody was driving in, they'd take their picket signand stick it ...straight out, maybe about a 45-degreeangle. When questioned again as to what the pickets didhe testified, "again, they'd wave their signs. They wouldstand ...right on the edge of that wooden rail andreach their sign out into Borregas Avenue." However,the only photograph of the picketing that day which wassubmitted into evidence shows signs being carried in amanner better described by his first account.As set forth above, Section 8(b)4)(B) has the dual ob-jective of permitting union sanctions aimed at the pri-mary employer while shielding neutral employers frompressures in controversies not their own. Here the re-served gate system in effect on January 20 made the real-ization of both objectives extremely difficult. NVE andW.S.B. chose to place a primary gate immediately adja-cent to the neutral gate. Given the muddy condition ofthe access road to Boutiff gate 1, I cannot conclude thatby walking on the edge of the paved area and strayingfurther onto Borregas Avenue for the purpose of passingor turning around that the picketing had an unlawfulobject. I further find nothing significant in the manner inwhich the picket signs were carried. Accordingly, I findthat the Respondent did not engage in unlawful second-ary picketing on January 20.CONCLUSIONS OF LAW1. W.S.B. Electric, Inc. is an employer and person en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(1), (2), (6), and (7) andSection 8(b)(4)(B) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By picketing on December 27, 28, 29, and 30 at agate reserved solely for NVE and other subcontractorswith whom the Respondent has no dispute, in further-ance of a dispute with W.S.B., the Respondent violatedSection 8(b)(4)(i) and (ii)(B) of the Act.4. The foregoing unfair labor practice is an unfairlabor practice affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that United Brotherhood of Carpentersand Joiners of America, AFL-CIO, International Broth-erhood of Electrical Workers, Local 332, has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(b)(4)(i) and (ii)(B) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom and that it take such affirmative action as willeffectuate the purposes of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent, International Brotherhood of Electri-cal Workers, Local 332, San Jose California, its officers,agents, and representatives, shall1. Cease and desist from(a) Engaging in or inducing or encouraging any indi-vidual employed by Nielsen, Vasko and Earl and its sub-contractors on the Sunnyvale Water Pollution ControlPlant jobsite or any other person engaged in commerceor in an industry affecting commerce, to engage in astrike or refusal in the course of his employment, to use,manufacture, process, transport, or otherwise handle orwork on any articles, materials, or commodities, or torefuse to perform any other services where an objectthereof is to force or require that person or Nielsen,Vasko and Earl to cease using, handling, or otherwisedealing in the products of any other producer, processor,or manufacturer, or to cease doing business with W.S.B.Electric, Inc., and with each other at the SunnyvaleWater Pollution Control Plant jobsite.(b) Threatening, coercing, or restraining Nielsen,Vasko and Earl and its subcontractors on the SunnyvaleWater Pollution Control Plant jobsite or any otherperson engaged in commerce or in an industry affectingcommerce, where an object thereof is to force or to re-quire that person, or Nielsen, Vasko and Earl to ceasedoing business with W.S.B. Electric, Inc., and with eachother at the Sunnyvale Water Pollution Control Plantjobsite.2. Take the following affirmative action which is nece-sary to effectuate the purposes of the Act.I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.422 ELECTRICAL WORKERS IBEW LOCAL 332 (W.S.B. ELECTRIC)(a) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix."7Copies ofthe notice, on forms provided by the Regional Directorfor Region 32, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(b) Furnish to the Regional Director for Region 32,enough signed copies of the aforesaid notice for postingby W.S.B. Electric and Nielsen, Vasko and Earl and itssubcontractors on the Sunnyvale Water Pollution Con-trol Plant jobsite, if they are willing, in places wherenotice to their employees are customarily posted.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.7 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT , nor will our officers, business repre-sentatives, business agents, or anyone acting for us, what-ever his title may be, induce or encourage any individualemployed by Nielsen, Vasko and Earl, and its subcon-tractors in the Sunnyvale Water Pollution Control Plantjobsite, or any other person engaged in commerce or inan industry affecting commerce, to engage in a strike orrefusal in the course of his employment, to use, manufac-ture, process, transport, or otherwise handle or work onany articles, materials, or commodities, or to refuse toperform any other services where an object thereof is toforce or require that person, or Nielsen, Vasko and Earl,to cease using, handling, or otherwise dealing in theproducts of any other producer, processor, or manufac-turer, or to cease doing busiess with W.S.B. Electric,Inc., and with each other, at the Sunnyvale Water Pollu-tion Control Plant jobsite.WE WILL NOT threaten, coerce, or restrain Nielsen,Vasko and Earl, and its subcontractors on the SunnyvaleWater Pollution Control Plant jobsite, or any otherperson engaged in commerce or in an industry affectingcommerce, where an object thereof is to force or to re-quire that person, or Nielsen, Vasko and Earl to ceasedoing business with W.S.B. Electric, Inc., and with eachother, at the Sunnyvale Water Pollution Control Plantjobsite.INTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, LOCAL 332The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.423